Exhibit 10.88

Second Amendment to Promissory Note

 

THIS SECOND AMENDMENT TO PROMISSORY NOTE dated this 15th  day of December, 2005,
is by and among Obsidian Leasing Company, Inc., a Mississippi corporation
(“Borrower”) and Fair Holdings, Inc. (“Fair”), an Ohio corporation.  The parties
agree as follows:

 

Recitals

 

WHEREAS, Borrower and Fair entered into that certain Promissory Note dated
January 3, 2003, in the principal amount of $927,500.00, which was subsequently
amended on August 31, 2005, by the Amended Promissory Note (the original
Promissory Note and all amendments thereto being referred to herein as the
“Note’); and

 

WHEREAS, Fair has agreed to amend the Note in order to change the date of
maturity of the Note;

 

NOW THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Note shall be, and hereby is, amended as
provided herein and the parties further agree as follows:

 

The Maturity Date of the Note is hereby changed to January 3, 2009.

 

All other terms and conditions contained in the Note, the Security Agreement and
Mortgage or other related documents shall remain the same and shall continue in
full force and effect that are not specifically amended herein and shall
continue during the term of the Note without change, except to reflect the
increase in the amount of the Note and to provide security therefore for the
entire amount that may become due under the Note.

 

IN WITNESS WHEREOF, Borrower, and Fair have caused this Second Amendment to
Promissory Note to be executed as of the day first written above.

 

 

Fair Holdings, Inc.

 

Obsidian Leasing Company, Inc.

 

 

 

 

 

 

/s/ Timothy S. Durham

 

 

/s/ Jeffrey Osler

 

By: Timothy S. Durham, CEO

 

By: Jeffrey Osler, President

 

1

--------------------------------------------------------------------------------